United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                      August 3, 2007

                         ______________________             Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-41702
                            Summary Calendar
                        ________________________

                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                   v.

                          HECTOR GARZA FLORES,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                          (4:05-CR-96-36)
_________________________________________________________________

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Hector Garza Flores appeals the sentence imposed following his

guilty plea to conspiracy to distribute or possess with intent to

distribute gamma hydroxybutrate, methylenedioxy-methamphetamine,

cocaine,   cocaine    base,   methamphetamine,   and   marijuana.       The

Government has moved for summary affirmance.           (The Government’s

alternative motion for an extension of time to file its brief is

DENIED as unnecessary).




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Flores maintains his 210-month Guidelines sentence violates

United States v. Booker, 543 U.S. 220 (2005) and is unreasonable.

The presumption of reasonableness afforded a sentence within a

properly calculated advisory Guidelines range is consistent with

Booker.    See Rita v. United States, 127 S. Ct. 2456, 2462 (2007).

The record reflects the district court considered Flores’ claims,

the   presentence   investigation       report’s    recommendations,     the

applicable Guidelines range, and the 18 U.S.C. § 3553(a) factors.

Because the district court exercised its discretion to impose a

sentence   within   a   properly   calculated      guidelines   range,   the

sentence is presumptively reasonable, and we may infer that the

district court considered all the factors for a fair sentence set

forth in the Guidelines.      See Rita, 127 S. Ct. 2462-70; United

States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); United States

v. Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied, 126 S. Ct.

718 (2005).

                                           SUMMARY AFFIRMANCE GRANTED;

                                                     JUDGMENT AFFIRMED




                                    2